IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42866

STATE OF IDAHO,                                  )   2016 Unpublished Opinion No. 383
                                                 )
       Plaintiff-Respondent,                     )   Filed: February 10, 2016
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
TREVOR S. BARNEY,                                )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Fremont County. Hon. Gregory W. Moeller, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of two and one-half years, for sexual abuse of a child under
       the age of sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Trevor S. Barney entered an Alford1 plea to sexual abuse of a child under the age of
sixteen. Idaho Code § 18-1506. The district court sentenced Barney to a unified term of fifteen
years with two and one-half years determinate and retained jurisdiction.           Barney appeals
asserting that the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

1
       See North Carolina v. Alford, 400 U.S. 25 (1970).
                                                 1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Barney’s judgment of conviction and sentence are affirmed.




                                                   2